Title: Thomas Jefferson to Obadiah Rich, 23 July 1815
From: Jefferson, Thomas
To: Rich, Obadiah


          Sir Monticello July 23. 15.
          I thank you for the botanical synopsis you have been so kind as to send me. it is a science to which I was formerly much attached; but long abstraction from it by other duties have has lessened my familiarity with it. it is too a science peculiarly addressed to the memory, a faculty among the first which suffers decay from years. I still however recieve the synopsis thankfully as a mark of your kind attention, and an evidence of your science in so valuable a branch of knolege
          I now write to the President on the subject of your request of the Consulship of Malaga, and forward to him the recommendations recieved with your letter. whether the place betions recieved with your letter. whether the place be vacant or not, I am not informed. if possession of it in another would certainly be an obstacle of weight, as yourself would wish it to be should you recieve the appointment. if vacant the respectability of your recommendations will undoubtedly command attention. with my best wishes for your success, Accept the assurance of my great respect
          Th: Jefferson
         